Citation Nr: 0500841	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-02 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.


REMAND

The veteran contends that the RO erred by failing to grant 
his claim for nonservice-connected pension benefits, 
including on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(2).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided specific guidance on how a claim for a 
permanent and total disability rating for pension purposes 
should be adjudicated.  See, e.g., Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1999); Roberts v. Derwinski, 2 Vet. App. 
387 (1992).  Included in the instructions provided in the 
decisions of the Court is a requirement that the Board review 
the assignment of percentage ratings for each disability 
identified.  In instances where a percentage rating for each 
of the veteran's ratable disabilities has not been assigned 
by the originating agency, further development is required so 
that the Board can undertake the review process set out by 
the Court.  Id.  Additionally, even where the RO has 
identified a disability and assigned a rating, further 
development may be required in order to apply the rating 
criteria by which the disability is evaluated properly.  Id.

In this case, the veteran claims he has multiple 
disabilities, including depression, low back disability, and 
sick sinus syndrome.  The April 2002 rating decision notes 
that the veteran's combined rating for his nonservice-
connected disabilities is 40 percent.  

Although the veteran has undergone two VA examinations to 
determine the severity of his depression, he has not been 
scheduled for a VA examination in conjunction with his back 
disability or sick sinus syndrome.  The Board finds that 
there is not sufficient medical evidence of record to 
adequately determine ratings for these two disabilities.  
Therefore, the Board finds that such examinations should be 
scheduled on remand.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the record all 
pertinent, outstanding VA and private treatment records, to 
specifically include up-to-date psychological treatment 
records from all treating VA and private clinics.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions:

1.  The RO should send the veteran a 
letter requesting him to provide up-to-
date information concerning his 
employment status, to include the hours 
worked and the income earned.  

2.  He should also be requested to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his disabilities during the 
period of this claim or the identifying 
information and any necessary 
authorization to enable the RO to obtain 
such records on his behalf.   

2.  The RO should then undertake 
appropriate development to obtain any 
outstanding pertinent medical records, to 
include up-to-date VA treatment records.  
If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.

3.  When all indicated record development 
has been completed, the RO should 
schedule the veteran for any and all 
necessary VA examination(s) by a 
physician or physicians with the 
appropriate expertise to obtain medical 
findings and opinion pertinent to 
evaluating the current severity of the 
veteran's low back disability and sick 
sinus syndrome.  The claims file, to 
include a complete copy of this Remand, 
must be made available to and reviewed by 
each examiner designated to examine the 
veteran.

All indicated tests and/or studies must 
be conducted.  Each examiner must provide 
a medical assessment of the effect of the 
veteran's disabilities on his ability to 
work.  

With respect to the veteran's low back 
disability , the examiner should describe 
all symptomatology due to the veteran's 
low back disability.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If the lumbosacral spine is ankylosed, 
the examiner should identify the angle of 
ankylosis, provide an opinion as to 
whether it is at a favorable or 
unfavorable angle, and indicate whether 
it results in difficulty walking because 
of a limited line of vision, restricted 
opening of the mouth and chewing, 
breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or dislocation, 
or neurologic symptoms due to nerve root 
stretching.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
disability, to include reflex changes, 
characteristic pain, and muscle spasm.  
Any functional impairment of the lower 
extremities due to the disc disease 
should be identified, and the examiner 
should assess the frequency and duration 
of any episodes of intervertebral disc 
syndrome, and in particular should assess 
the frequency and duration of any 
episodes of acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

With respect to the veteran's sick sinus 
syndrome, the examiner should identify 
the level of physical activity, expressed 
in metabolic equivalents (METs), 
resulting in dyspnea, fatigue, angina, 
dizziness or syncope; and the level of 
left ventricular dysfunction in terms of 
an ejection fraction.

The examiner should record pertinent 
complaints, symptoms and clinical 
findings and comment on the extent of any 
and all functional limitations, 
specifically work-related, caused by 
such.  The examiner should provide an 
opinion with supporting rationale 
concerning the impact of the veteran's 
heart disability on his ability to work.

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  The RO should also undertake any 
other development it determines to be 
warranted..  

5.  After all appropriate evidentiary 
development has been completed, the RO 
should readjudicate the veteran's claim.  
In doing so, the RO should rate each of 
the veteran's ratable disabilities under 
the applicable schedular criteria and 
determine whether a permanent and total 
rating is warranted under the "average 
person" or "individual unemployability 
due to lifetime disabilities" standards, 
and whether extra-schedular consideration 
is warranted.   

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and provided the requisite 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




